DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 07/20/2021. Claims 1-13 are cancelled, claims 14-23 are original. Accordingly claims 14-23 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14,16-18 and 20-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tuertscher (US 2016/0115086 – of record).
Regarding claim 14, Tuertscher teaches a method of fabricating a composite component (200) (see Fig. 2) comprising:
 at least partially covering a core (30) having an organic binder and at least one of Si, SiO, and SiO2 with a reinforcing fiber material, wherein the core defines at least one cooling passage (cooling hole) in the composite component (see Figs. 3-4;[0020] and [0032]).  
Regarding claim 16, Tuertscher further teaches the method of fabricating a composite component, further comprising: performing an infiltration process with a ceramic matrix precursor material (step 140), wherein the precursor is densified and consolidates at least a first and second layer (120) of the reinforcing fiber material into a densified composite, wherein the core defines at least one cooling passage (230) in the densified composite component (see Figs.2-4;[0020],[0032], and [0035]).  
Regarding claim 17, Tuertscher further teaches the method of fabricating a composite component, wherein the reinforcing fiber material (120) is pre-impregnated with a ceramic matrix precursor material (step 110 and step 116) (see Fig.2;[0031]).  
Regarding claim 18, Tuertscher further teaches the method of fabricating a composite component, wherein covering the core further comprises:
 placing the core on at least one first layer (120) of the reinforced fiber material, wherein the fiber material is pre-impregnated with a ceramic matrix precursor material (i.e. step 122); adding a second layer (120) of pre-impregnated reinforcing fiber material on top of the core; wherein the first layer and second layer are densified to consolidate at least the first and second layer of reinforcing fiber, wherein the core defines at least one cooling passage (230) in the completed ceramic matrix component (200) (see Figs. 2-4;[0031-0032]).  
Regarding claim 20, Tuertscher further teaches the method of fabricating a composite component, wherein the infiltration process is a chemical vapor infiltration (see Fig. 2;[0037] and [0040]).  
Regarding claim 21, Tuertscher further teaches the method of fabricating a composite component, wherein the core is removed through a heating process to define the at least one cooling passage (230) (see Figs.2-4; [0020] and [0032-0033]).  
Regarding claim 22, Tuertscher further teaches the method of fabricating a composite component, wherein the core comprises at least one hollow passage, wherein the hollow passage defines the at least one cooling passage (see Figs. 3-4;[0020],[0028-0029] and [0032]).  
Regarding claim 23, Tuertscher teaches a method of fabricating a composite component (200) comprising: covering at least a portion of a first layer (120) of reinforcing fiber material with a core portion (30); adding a second layer (120)  of reinforcing fiber material on top of the core portion; and densifying and consolidating at least the first and second layer of reinforcing fiber into a densified composite, wherein the core portion includes a portion having a non-linear geometry  and defines at least one cooling passage (230) in the densified composite component (see Figs. 2-4;[0020] and [0031-0032]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuertscher (US 2016/0115086 – of record) as applied to claim 14 above, and further in view of Ebert (US 2012/0248657 – of record).
Regarding claim 15, Tuertscher teaches the method as discussed in claim 14 above.
Tuertscher does not teach wherein the core is formed by contacting a cured portion of a workpiece with a liquid photopolymer; irradiating a portion of the liquid photopolymer adjacent to the cured portion through a window contacting the liquid photopolymer.  In the same filed of endeavor, ceramic manufacturing, Ebert teaches a method for producing ceramic dental restoration bodies (see [0003]), comprises contacting a cured portion of a workpiece (22) with a liquid photopolymer (20); irradiating a portion of the liquid photopolymer (i.e. the light from light source used to produce an exposure field on the tank bottom 6) adjacent to the cured portion through a window (transparent bottom part 6 of tank 4) contacting the liquid photopolymer; removing the workpiece from the uncured liquid photopolymer; and repeating the previous steps until the core is formed (see figs.1-5; [0008], [0027-0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method as taught by Tuertscher with the method of forming the core as taught by Ebert in order to improve the method of forming the ceramic component so that free spaces in the material distribution in the tank in the exposed region can be replenished effectively with photopolymerizable material (see [0007]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuertscher (US 2016/0115086 — of record).
Regarding claim 19, Tuertscher teaches the method as discussed in claim 14 above.
Tuertscher does not teach wherein the organic binder is C-H-O. However, since Tuertscher teaches the core includes organic binder such as polymer binders and any other processing aid well known in the art for tape casting (see [0032]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method as taught by Tuertscher with the organic binder is C-H-O in order to have a removable binding material which will be removed after burning.  In addition, it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. (Please see MPEP 2144.07 for further details).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743